United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
S.M., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Knoxville, TN, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1314
Issued: October 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On April 16, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 13, 2007 which denied modification of
the Office’s November 1, 2006 decision finding that he failed to establish that he sustained an
injury as alleged. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the issues in this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury causally related to factors of his federal employment.
FACTUAL HISTORY
On September 2, 2006 appellant, then a 58-year-old city mail carrier, filed an
occupational disease claim alleging that he sustained a shoulder condition in his right upper arm
and shoulder in the performance of duty. He alleged that he was “[t]wisting and turning [his]
upper arms and shoulders while casing mail. Arms are always in a raised position while casing
mail, the pain increases while working. Pain is less severe when not working.” He also
indicated that he had a torn rotator cuff. Appellant alleged that he first became aware of the
injury and its relation to his work on August 30, 2006. He stopped work on September 14, 2006.

The employing establishment alleged that appellant’s shoulder condition was related to a
motorcycle accident that he had at the end of May. Appellant’s supervisor also indicated that he
used sick leave from May 24 to 29, 2006 and, thereafter, his shoulders started hurting in June.
In a September 2, 2006 statement, appellant alleged that he had pain in the back of his
shoulders and arms since June 2004, which had progressively worsened. He also alleged that he
dropped his motorcycle in May 2006 and his pain while casing mail increased. Appellant
alleged that casing mail required repeatedly raising the right hand and arm at the shoulder joint to
shoulder level or higher and then moving it to one side or the other while they were raised. He
also alleged that delivering mail required repeatedly raising the right hand and arm at the
shoulder joint with twisting of the upper torso contributed to his shoulder and arm problems.
Appellant further alleged that he did not experience these symptoms in his left shoulder or arm,
and that he believed his symptoms were related to his employment. He also alleged that the pain
in his right shoulder lessened on the days he was not working.
By letters dated September 26, 2006, the Office informed appellant and the employing
establishment of the type of evidence needed to support his claim.
By decision dated November 1, 2006, the Office denied appellant’s claim. It found that
the evidence was insufficient to establish that the events occurred as alleged. The Office also
found that the medical evidence did not provide a diagnosis which could be connected to the
claimed event.
On November 6, 2006 appellant requested reconsideration and submitted additional
evidence and a copy of his September 2, 2006 statement.
The additional evidence included a statement dated October 31, 2006 in which appellant
described the duties of his position which he believed contributed to his condition. He alleged
that the repetitive activities over the course of twenty-plus years caused his shoulder and arm
injury. Appellant also indicated that his motorcycle accident was really an incident that occurred
when he was driving approximately five miles per hour. He alleged that he dropped the
motorcycle and did not receive any treatment for the accident. Appellant alleged that he only
listed the accident to ensure that he left nothing out related to his case.
The Office received several reports from Dr. George R. Baddour, Jr., a Board-certified
orthopedic surgeon and treating physician. In his August 15, 2006 report, Dr. Baddour related
that appellant “denies his shoulder problem is a workers’ compensation case.” In his August 30,
2006 treatment note, Dr. Baddour diagnosed a complete rotator cuff tear of the right shoulder
and recommended surgery. In a September 14, 2006 surgical report, Dr. Baddour noted that
appellant underwent an arthroscopic subacromial decompression or debridement and provided
medical images. In an October 25, 2006 work status form, he alleged that appellant could return
to work on November 13, 2006 with temporary restrictions. In a report dated November 1, 2006,
Dr. Baddour advised that appellant underwent right shoulder surgery for a rotator cuff repair. He
also indicated that he related that he “injured his shoulder at work prior to a more recent
motorcycle crash in June of this year.” Dr. Baddour also noted that appellant was “planning to
file his shoulder condition as a workers’ compensation claim.”

2

In a statement dated November 10, 2006, appellant informed the Office that he had not
received the Office’s September 26, 2006 letter requesting additional information. He also
referenced Dr. Baddour’s operative report and alleged that it supported his claim for an
occupational disease, as appellant’s condition was degenerative and occurred over a period of
time.
By decision dated February 13, 2007, the Office denied modification of the November 6,
2006 decision. It found that there were inconsistencies in appellant’s statements related to
whether he believed his condition was work related. The Office also found that appellant failed
to demonstrate that a specific event, incident or exposure occurred at the time, place and in the
manner alleged. The Office also found that appellant failed to demonstrate a diagnosed
condition connected to the accepted trauma or exposure.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

3

relationship between the diagnosed condition and the specific employment factors identified by the
claimant.4
ANALYSIS
Appellant filed an occupational claim alleging that job duties such as twisting and turning
his arms and shoulder while casing mail with his arms in a raised position contributed to a right
shoulder condition. Although the February 13, 2007 decision refers to inconsistencies in the
claim, there are no significant factual inconsistencies.5 Appellant identified the work factors he
believed contributed to his condition and there is no evidence disputing that he performed the
identified activities such as twisting and turning with raised arms. While the employing
establishment noted a motorcycle accident, appellant explained that he was going approximately
five miles per hour when he dropped the motorcycle. He further alleged that he received no
medical treatment. The fact that appellant had a prior motorcycle accident does not preclude the
possibility that he could have a subsequent claim for an occupational disease. The Board finds
that appellant has identified the employment factors which he believes caused or contributed to
his claimed condition.
The issue is whether the medical evidence establishes a diagnosed condition causally
related to the identified work factors. However, appellant submitted insufficient medical
evidence to establish that his right shoulder condition was caused or aggravated by the activities
of casing mail or any other specific factors of his federal employment.
Appellant submitted several reports from Dr. Baddour which included reports dated
August 15 and 30, 2006 in which he diagnosed a complete rotator cuff tear of the right shoulder
and recommended surgery. They also included appellant’s September 14, 2006 surgical report,
describing his arthroscopic subacromial decompression and accompanying images.
Additionally, Dr. Baddour provided a work restriction regarding returning to work with
temporary restrictions. However, in these reports he did not provide an opinion regarding the
cause of these diagnosed conditions. Medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.6
In his report dated November 1, 2006, Dr. Baddour indicated that appellant underwent
right shoulder surgery for a rotator cuff repair. He noted that appellant related that he “injured
his shoulder at work prior to a more recent motorcycle crash in June of this year.” However,
Dr. Baddour did not offer his own opinion as to the cause of appellant’s rotator cuff injury.
Furthermore, his report does not specifically address whether any factors of appellant’s
4

Id.

5

While the Office, in finding employment factors were not established, relied upon the August 15, 2006 report of
Dr. Baddour in which he noted that appellant did not believe his shoulder problem was work related. The Board
notes that this report predated the date on his claim form in which appellant indicated that he was aware that his
shoulder condition was caused or related to his employment on August 30, 2006.
6

Michael E. Smith, 50 ECAB 313 (1999).

4

employment caused his diagnosed condition.7 Consequently, the Board finds that this evidence
is insufficient to establish appellant’s claim.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.9 Causal relationship must be substantiated by reasoned medical
opinion evidence which is appellant’s responsibility to submit.
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a right shoulder condition, appellant has not met his burden of proof in
establishing that he sustained a medical condition causally related to factors of his employment.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.10

7

Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship).
8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

The Board notes that subsequent to the Office’s February 13, 2007 decision, appellant submitted additional
evidence. The Board has no jurisdiction to review this evidence for the first time on appeal. 20 C.F.R. § 501.2(c);
James C. Campbell, 5 ECAB 35 (1952).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 13, 2007 and November 1, 2006 are affirmed, as
modified.
Issued: October 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

